     Case 9:19-bk-11573-MB       Doc 385 Filed 10/10/19 Entered 10/10/19 12:03:55             Desc
                                   Main Document Page 1 of 4



 1 Richard E. Weltman (rew@weltmosk.com)
   (NY State Bar No. 1204213) (pro hac vice pending)
 2 Michael L. Moskowitz (mlm@weltmosk.com)                          FILED & ENTERED
   (NY State Bar No. 1827070) (pro hac vice pending)
 3
   Debra Kramer (dk@weltmosk.com)                                         OCT 10 2019
 4 (NY State Bar No. 1972405)
   Adrienne Woods (aw@weltmosk.com)
 5 (NY State Bar. No. 4356770) (pro hac vice pending)                CLERK U.S. BANKRUPTCY COURT
                                                                     Central District of California
   Melissa A. Guseynov (mag@weltmosk.com)                            BY handy      DEPUTY CLERK
 6 (NY State Bar No. 4615217)
   WELTMAN & MOSKOWITZ, LLP
 7
   Attorneys for Debtor/Debtor-in-Possession
 8 270 Madison Avenue, Suite 1400
   New York, New York 10016-0601
 9 Phone: (212) 684-7800
   Fax: (212) 684-7995
10
                               UNITED STATES BANKRUPTCY COURT
11
                       FOR THE CENTRAL DISTRICT OF CALIFORNIA
12
                                     NORTHERN DIVISION
13
   In re                                          Case No. 9:19-bk-11573-MB
14
   HVI CAT CANYON, INC.,                          Chapter 11
15
                 Debtor and                      FINAL ORDER PURSUANT TO 11 U.S.C.
16               Debtor in Possession.                       §§ 105(a) AND 363(b)
                                                (I) AUTHORIZING DEBTORS TO (A) PAY
17                                                  PREPETITION WAGES, SALARIES,
                                                   EMPLOYEE BENEFITS, AND OTHER
18                                                   COMPENSATION, (B) MAINTAIN
                                                 EMPLOYEE BENEFIT PROGRAMS AND
19                                                  PAY RELATED ADMINISTRATIVE
                                                       OBLIGATIONS, AND (C) PAY
20                                                      PREPETITION CLAIMS OF
                                                INDEPENDENT CONTRACTORS AND (II)
21                                              DIRECTING FINANCIAL INSTITUTIONS
                                                   TO HONOR AND PROCESS CHECKS
22                                                AND  TRANSFERS RELATED TO SUCH
                                                      OBLIGATIONS [CASE DKT. 15]
23
                                                     Date:      October 3, 2019
24                                                   Time:      10 a.m.
                                                     Ctrm:      Courtroom 201
25                                                              U.S. Bankruptcy Court
                                                                1415 State Street
26                                                              Santa Barbara, CA 93101
                                                     Judge:     Hon. Martin R. Barash
27


                                                          1
     Case 9:19-bk-11573-MB                 Doc 385 Filed 10/10/19 Entered 10/10/19 12:03:55                            Desc
                                             Main Document Page 2 of 4



 1              Upon the Motion, dated July 30, 2019 (the “Motion”)1, of HVI Cat Canyon, Inc., as debtor
 2
     and debtor in possession (“Debtor”), pursuant to sections 105(a) and 363(b) of the Bankruptcy
 3
     Code, for an order, inter alia, (i) authorizing Debtor to (a) pay prepetition wages, salaries,
 4
     employee benefits, and other compensation, (b) maintain employee benefit programs and policies
 5
 6 and pay related administrative obligations, and (c) pay Independent Contractor Obligations, and
 7 (ii) authorizing and directing all financial institutions to receive, honor, process, and pay all checks
 8 and wire transfers drawn on the Debtor’s accounts related to such obligations, all as more fully set
 9 forth in the Motion; and the Court having jurisdiction to consider the Motion and the relief
10
     requested therein; and consideration of the Motion and the relief requested therein being a core
11
     proceeding pursuant to 28 U.S.C. § 157(b); and venue being proper before this Court pursuant to
12
     28 U.S.C.§§ 1408 and 1409; and due and proper notice of the Motion having been provided to the
13
14 Notice Parties; and it appearing that no other or further notice need be provided; and a hearing
15 having been held on August 1, 2019, to consider the relief requested in the Motion (“Interim Hearing”),
16 after which the Court entered an Interim Order (the “Interim Order”) granting the relief requested in
17 the Motion to the extent indicated; and the Chapter 11 Case having subsequently been transferred to
18 the Bankruptcy Court for the Central District of California, Northern Division; and a subsequent
19
     hearing having been held on October 3, 2019 (“Final Hearing”, with the Interim Hearing, the
20
     “Hearings”), at which the Court granted the relief granted in the Interim Order on a final basis; and
21
     upon the Declaration of Alex G. Dimitrijevic Pursuant to Rule 1007-2 of the Local Bankruptcy
22
23 Rules for the Southern District of New York, filed contemporaneously with the Motion, the record
24 of the Hearings and all of the proceedings had before the Court; and the Court having found and
25 determined that the relief sought in the Motion is in the best interests of the Debtor, its estate,
26
27   1
         Capitalized terms used herein but not otherwise defined shall have the meanings ascribed to such terms in the Motion.

                                                                           2
     Case 9:19-bk-11573-MB          Doc 385 Filed 10/10/19 Entered 10/10/19 12:03:55               Desc
                                      Main Document Page 3 of 4


     creditors, and all parties in interest, and that the legal and factual basis set forth in the Motion
 1
 2 establish just cause for the relief granted herein; and after due deliberation and sufficient cause
 3 appearing therefor, it is
 4            ORDERED that the relief granted in the Interim Order is granted on a final basis; and it is
 5 further
 6
              ORDERED that this Court shall retain jurisdiction to hear and determine all matters arising
 7
     from or related to the implementation, interpretation, and/or enforcement of this Final Interim
 8
     Order.
 9
10                                                   ###
11
12
13
14
15
16
17
18
19
20
21
22
23        Date: October 10, 2019

24
25
26
27

                                                              3
     Case 9:19-bk-11573-MB       Doc 385 Filed 10/10/19 Entered 10/10/19 12:03:55   Desc
                                   Main Document Page 4 of 4



 1 APPROVED AS TO FORM AND SUBSTANCE:
 2 PACHULSKI STANG ZIEHL & JONES LLP
 3 [Proposed] Counsel for Official Unsecured Creditors Committee
 4
   By:/s/ Maxim B. Litvak
 5        Jeffrey N. Pomerantz
          Maxim B. Litvak
 6
 7
     O’MELVENY & MYERS, LLP
 8 Counsel for UBS AG, London Branch
 9
10
     By: /s/ Evan M. Jones
11           Evan M. Jones
             Gary Svirsky
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

                                                       4
